[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants having been defaulted for failure to appear a hearing in damages was held at which the named defendants appeared by counsel and the named defendant was heard. The court finds the plaintiffs' damages to be $6,650.00. The court finds that the plaintiffs incurred reasonable attorneys fees of $850.00 plus costs of $228.20 in the prosecution of the summary process action of which the court has taken judicial notice1, and $550.00 in the prosecution of this matter. Judgment, therefore, may enter in favor of the plaintiffs in the amount of $8,278.20.
BY THE COURT
Bruce L. Levin,Judge of the Superior Court